DETAILED ACTION
The receipt is acknowledged of applicants’ appeal brief filed 01/06/2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cathy Moore on March 04,2022.

The application has been amended as follows: 
A)	In the copy of claims filed 01/20/2021, claim 1, the phrase “wherein the solvent system”, bridging lines 10 and 11 of the claim, has been changed to “wherein a solvent system”.

B)	Withdrawn claims 37-44, 46 and 50 have been canceled.

Reasons for Allowance
Claims 1, 2, 4, 5, 7-10, 13, 47-49, and 51-65 are allowed. Decision was made during appeal conference held on March 04, 2022. 

The following is an examiner’s statement of reasons for allowance: present claim 1 requires solvent system consisting of an aprotic polar solvent and a protic polar solvent. All independent claims 1, 53, 61-63 require rotigotine reversibly associated with polyvinyl pyrrolidone (PVP) and require reservoir or matrix layer that does not contain particulate other than microreservoir particulates comprising PVP and rotigotine associated therewithin. The closest prior art for Wolf does not teach the combination of solvents claimed by claim 1, and does not teach the reservoir or matrix layer that does not contain particulate other than microreservoir particulates comprising PVP and rotigotine associated therewithin as claimed by claims 1, 53, 61-63. Wolf teaches PVP provided in ethanol as a solvent, and teaches silicone adhesive BIO-PSA 7-4301. The article by Dow teaches BIO-PSA 7-4301 is silicone adhesive provided solvated in heptane. Therefore, the combination of Wolf and the Dow article teaches combination of ethanol and heptane that both are protic polar solvents, and does not teach combination of protic and aprotic solvents claimed by claim 1. Further, Breitenbach teaches that both ethanol and heptane have low solubility for the rotigotine. Therefore, Breitenbach teaches incorporation of rotigotine in a matrix as particles. Breitenbach does not teach PVP, and therefore, cannot teach the claimed microreservoirs comprising rotigotine and PVP. Therefore, the combination of the cited references does not teach the instantly claimed invention as claimed by claims 1, 53, 61-63.  

For the same reasons above, the present claims are patentably distinct from the claims of US Patent 9,925,150. Therefore, Double patenting rejection has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./